Citation Nr: 1412592	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-15 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic brain syndrome, status post head trauma, to include as secondary to a personal assault in service.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967 and from January 1969 to October 1969.
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his April 2010 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for December 2011, but in November 2011, the Veteran withdrew his request.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to remain withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2013).

Prior to March 2012 the Veteran was represented by the Texas Veterans Commission.  In March 2012, the Veteran submitted a VA form 21-22 attempting to appoint the Veterans of Foreign Wars (VFW) as his representative.  In a letter dated later in March 2012, the VFW declined representation for this appeal based on their internal guidelines.  Therefore, for this appeal, the Veteran's representative remains the Texas Veterans Commission.


FINDING OF FACT

Chronic brain syndrome, status post head trauma, clearly and unmistakably preexisted service, clearly and unmistakably was not aggravated by service and was not aggravated beyond normal progression during military service. 


CONCLUSION OF LAW

The criteria for service connection for chronic brain syndrome, status post head trauma, are not met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in May 2012 and September 2013.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the May 2012 remand was to ensure the Veteran received all necessary VCAA notice, to obtain Unit police records, treatment notes, and Social Security Administration (SSA) records, and to schedule a VA examination.  The September 2013 remand was issued to obtain a VA opinion, which was received in December 2013.  The record reflects that each of these requirements were met in that an additional VCAA letter was sent in June 2012, up-to-date treatment notes were obtained, a VA examination was performed in June 2012 and a VA opinion obtained in December 2013.  The SSA and police records were not available.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the May 2012 and September 2013 remands, and that the Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established. 
.
VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was provided with a VCAA notification letter in June 2008 that fulfilled all notice requirements by informing the Veteran of the evidence necessary to establish service connection, of how VA would assist him in developing his claim, of his and VA's obligations in providing such evidence for consideration, and of the evidence necessary to substantiate disability ratings and effective dates.  Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006). 

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, VA treatment records, private treatment records, and the reports of a June 2012 VA examination and a December 2013 VA opinion were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  Efforts to obtain Unit police records related to the Veteran's purported assault and records from SSA yielded the response that no records were available.  The Veteran has not identified any other outstanding records that need to be obtained for an equitable adjudication of the claim. 

With regard to the VA examination and opinion, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, and documented the Veteran's subjective complaints and history.  The June 2012 VA examiner also examined the Veteran.  Each examiner then offered an opinion was based on all the evidence of record, and there is nothing to suggest that any opinion is not sufficiently grounded in the facts of the case or that the examiner reached an arbitrary conclusion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159 (c)(4).

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.  
§ 3.303(a).  At the time of a service entrance examination, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are considered as 'noted.'  38 C.F.R. § 3.304(b) (2013).  When determining whether a defect, infirmity, or disorder is 'noted' at entrance into service, supporting medical evidence is needed. Crowe v. Brown, 7 Vet. App. 238 (1994). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The Board notes that the Court has held that the presumption of aggravation under 38 U.S.C.A. § 1153 only applies in cases where a preexisting disability was noted at the service entrance examination.  See Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Otherwise, the matter goes to the analysis of the presumption of soundness.  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; see Horn, 25 Vet. App. at 234-35 (holding that the burden of proof in presumption of soundness cases rests with VA); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Court has held that lay statements by an appellant concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (stating that a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe, 7 Vet. App. at 246 (1994) (finding that supporting medical evidence is needed to establish the presence of a preexisting condition). 

Moreover, the Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In this regard, a higher court has subsequently explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000). 

Any increase in severity must also be permanent.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted by symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and convincing evidence demonstrates no permanent increase in disability during service, the presumption of aggravation is not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Veteran contends that his current chronic brain syndrome is the result of an assault that occurred during his second period of military service.  While the Veteran acknowledges that he had a motor vehicle accident (MVA) in April 1967, between periods of service, and that he suffered a closed head injury as a result, he argues that an assault by three service members caused another head injury and his symptoms to worsen during his service in 1969.  Therefore, he argues that service connection is warranted on the basis of aggravation. 

The Board notes that service treatment records do not reflect complaint or treatment for an assault.  The Medical Evaluation Board is silent for such an event or injury.  Moreover, while post-service treatment notes show that the Veteran has a history of fighting, they do not note an assault by other service members.  He has submitted a lay statement by his sister that after the MVA, he had a complete recovery until he was beaten in the service.  These sentiments were reiterated in a statement by his niece.  However, these lay assessments of the Veteran's medical history and past head injury are directly contradicted by medical evidence contemporaneous with the Veteran's MVA and recovery period.  Further, the question is whether the Veteran's disability was chronically worsened in service, not what caused the disability to become worse if it did.  Therefore, the Board determines that the Veteran is competent to speak to being assaulted in service, but whether or not such assault occurred is not material to the outcome of the appeal.

The Veteran's January 1969 enlistment examination is silent for any complaint, treatment, or diagnosis related to a head injury or brain syndrome.  Therefore, the Veteran is presumed to have been sound upon entry into that period of service.  38 C.F.R. § 1111.   However, clear and unmistakable evidence that the disability preexisted service and was not aggravated by service will rebut the presumption.

In this case, there is a VA hospital summary of record that reflects an admission date in May 1967 and a discharge date in October 1967 after an MVA in April 1967.  The summary shows that while the Veteran's right-sided weakness improved during his recovery, his personality changes became more prevalent with him exhibiting low average intelligence, immaturity, maladjustment, and lack of insight.  A June 1968 note from the Veteran's private physician shows that the Veteran's behavior disorder had remained unchanged and that his prognosis was, therefore, guarded.  Based on this information, the Board finds that there is clear and unmistakable evidence that the Veteran had chronic brain syndrome prior to entrance into service in January 1969.  

Additionally, the Board determines that there is clear and unmistakable evidence that the Veteran's chronic brain syndrome was not aggravated by service.  The Veteran has argued that he suffered a personal assault in service that made his chronic brain syndrome worse.  

The Veteran underwent a Medical Evaluation Board in August 1969.  Symptoms at that time included poor memory, slow thinking, intellectual enfeeblement, aphasic residuals, minimal right-sided motor system limitations, judgmental defects, and poor impulse control.  The Veteran was also noted to have a depressive reaction manifested by low self-esteem, inferiority feelings, feelings of hopelessness, psychomotor retardation, apathy, despondency relieved by excessive alcohol intake, and bleakness with respect to his future.  It was noted that these issues had presented since enlistment in January 1969 and followed from the April 1967 MVA.  

The December 2013 VA examiner opined that the Veteran's chronic brain syndrome was clearly and unmistakably not aggravated by an in-service injury, event, or illness.  The examiner's rationale reflects a thorough review of the Veteran's post-MVA treatment notes and service records, as well as knowledge of TBI.  The examiner found that the treatment records from the MVA showed a very poor prognosis for return to pre-injury state, but also injury which residuals include psychological and behavior characteristics from the frontotemporal injury.  The examiner noted that the Veteran's physician in 1967 was concerned about the Veteran's personality disorder and referred him to psychiatry and to a vocational counselor, who determined that the Veteran was "unstable with low average intelligence, quite immature and maladjusted."  The examiner indicated that the Veteran's difficulties in the military were a stressor, but that they were due to his existing psychological deficits and residuals of the TBI, not a sign of aggravation by military service.  The examiner pointed to the Veteran's inability to meet the mental challenges of civilian and college life prior to re-enlistment.  The examiner noted that the Veteran had been unable to navigate college courses sufficiently in relation to memory difficulties after his accident and that his memory and executive thought deficits, behavioral difficulties, depression and alcohol reliance prevented him from meeting military standards.  This examiner opined that the Veteran's chronic brain syndrome was clearly and unmistakably not aggravated beyond its natural progression by any in-service injury, event or illness, but is secondary to residuals of TBI occurring in the MVA of April 1967.

In light of the above, the Board finds that the presumption of soundness is rebutted, including a showing that that the Veteran's preexisting chronic brain syndrome did not undergo an increase in severity during service.  While the manifestations of the Veteran's chronic brain syndrome were the cause of his discharge from service in October 1969, they have not been shown to be worse at that time than at his enlistment in January 1969.  Hunt, 1 Vet. App. at 297.  Therefore, the Board concludes that chronic brain syndrome, status post head trauma, clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service.  Therefore, service connection is denied.


ORDER

Entitlement to service connection for chronic brain syndrome, status post head trauma, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


